                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

                  Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-169

        v.

 2017 CHEVROLET SILVERADO;
 APPROXIMATELY $5,010.00 U.S.
 CURRENCY; COUNTERFEIT
 PARAPHERNALIA; et al.,

                  Defendants.


                                             ORDER

       Before the Court is the Government’s Consent Motion to Dismiss the Claim Filed by

Marissa Elliott. On July 17, 2018, the Plaintiff filed a Verified Complaint for Forfeiture in rem

against the following:

               i. 1 2017 Chevrolet Silverado, black in color with Oklahoma tag DXK-343,

              ii. OKI B400 Series Mono Printer,

              iii. .043946698 in virtual currency, held in an Electrum wallet,

              iv. 1 ASUS Model G752V, “Republic of Gamers” laptop orange and silver in color
                  with serial # FAN0CY847732430,

               v. 1 Lenovo 80UD laptop, serial # MP18SX9C,

              vi. 1 HP laptop, serial # CND53052S7,

             vii. 1 Samsung laptop, serial # HYUE91BC900699Y,

             viii. 1 LG cell phone, black in color, with concentric circles on front of the phone,
   ix. 1 Samsung Galaxy cell phone black in color with AT&T symbol at the top,

    x. 1 San Disk USB 3.0 external hard drive #SDCZ48-032G,

   xi. 1 blue in color thumb drive PNY 16GB with swirl handle,

   xii. 1 thumb drive bracelet, orange in color “now is power”,

  xiii. 1 Apple desktop computer, serial # C02VT27EJ1GG,

  xiv. 1 Apple IMAC All-In-One desktop computer keyboard, model A1843,

   xv. 1 Canon Pixma Pro 10 printer, serial # ADKX01721,

  xvi. 1 Canon camera, serial # 024070031697,

 xvii. 1 San Disk, Ultra SD card 32 GB external storage device,

 xviii. printer cartridges,

  xix. miscellaneous US Postal items,

   xx. approximately $5,010.00 in genuine cash.

  xxi. 1 SeaSonic desktop computer, serial # 084315219708,

 xxii. 1 Canon Pixma Pro-10 printer, # 1511252662,

 xxiii. 1 Acer Monitor, # MMT1CAA0025260AA3B4201,

 xxiv. 1 Insignia mouse, model #NS-PNM7013-BK, #18E12A003331,

  xxv. 1 Scan Disk, 128 GB external hard drive, serial # 1511252662,

 xxvi. 1 HP 16GB external hard drive, silver and black in color,

xxvii. 4 cellular phones which are described as: a black LG cell phone, labeled “DEE”
       on the back, two Alcatel, Onetouch cell phones black in color, and another Alcatel
       cell phone black in B1500046C11021MP,

xxviii. 4 Faraday shield bags silver in color,

 xxix. 1 Industrial barrel Maxx Air Pro 30 inch fan, #BF30DDORGPRO,

  xxx. 5 DVD’s Memorex 80mm silver in color with blue in color line at the bottom,



                                        2
          xxxi. 2 DVD’s Memorex 80mm silver in color,

         xxxii. 392 United States Postal Service tracking labels,

        xxxiii. 1 light box,

        xxxiv. 1 plastic top for light box,

         xxxv. 1 ruler, 1.5 feet in length,

        xxxvi. 1 paper cutter,

        xxxvii. 2 bags of shredded counterfeit currency,

       xxxviii. 1 sheet with counterfeit watermarks and security threads, and

        xxxix. $41,500 in counterfeit $100 Federal Reserve notes.

(Collectively, the “Subject Property”).

       One claim was filed contesting forfeiture of specific assets contained within the list of

Subject Property (Doc. 5), however on August 1, 2019, the parties entered a Release and

Settlement Agreement regarding the claim. See Doc. 14-1.

       Other than Ms. Elliott, no third party has appeared to contest the forfeiture in this case.

After careful consideration, the Government’s motion is GRANTED, and Ms. Elliott’s petition

(Doc. 5) is DISMISSED AS MOOT.

       SO ORDERED, this 6th day of December, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                3
